DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the combination of the prior art references Bourne and Babcock et al. do not disclose the claimed invention, Examiner respectfully disagrees. Applicant states that Bourne does not disclose “the first end of the insertion tube terminating at a valve stem and the inflatable membrane coupled to the second end of the insertion tube” which to an extent Examiner agrees since the primary reference Bourne does not disclose an inflatable membrane hence the obviousness rejection. The primary reference Bourne does disclose an insertion tube with a valve stem at one and a membrane at the other end (as rejected below) which perform the same function as applicant’s membrane. The valve stem (92) of Bourne does read on applicant’s claimed “valve stem” since it does function as a valve stem and controls the opening and closing function of the membrane in a similar manner to applicant’s valve stem. The only difference in applicant’s invention is using an inflatable membrane instead of a mechanical membrane and the secondary prior art reference Babcock et al. does teach the use of an inflatable membrane as rejected below.
In regards to applicant’s argument that the prior art reference Bourne does not disclose the claimed seal, Examiner respectfully disagrees. Applicant states that the disclosed seals of Bourne “are merely circular rings, which do not provide complete sealing without the use of additional elements, which makes the tube immovable through the body”, Examiner notes this is applicant’s opinion and respectfully does not agree since there is no such disclosure in the prior art. As is disclosed in Column 9 lines 42-57 of the prior art Bourne “the packing (64) provides a seal between the housing (30) and the tube (32)”, and further discloses “the packing (64) consists of Teflon, which allows the tube (32) to slide smoothly through the packing coupling (58) while maintaining the seal between the housing (30) and the tube (32)”. Applicant also states that “the seal of the present invention has diameter equal to diameter of the body”, 
In regards to applicant’s arguments that the prior art reference Babcock et al. does not disclose “a body configured to couple to a storage tank valve….”, Examiner notes that the secondary reference Babcock et al. does not need to disclose these features as the primary reference Bourne already discloses those features in the obviousness rejection. The secondary reference Babcock et al. is merely teaching an inflatable membrane in an analogous device. 
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a storage tank valve” based on the claim language is coupled to the body, but the limitation “an existing valve” based on the claim language is threaded on to the body, hence both valves are coupled to the body and it is unclear if “a storage tank valve” and “an existing valve” are the same valve or separate valves; and the limitation “the seal between the insertion tube and the body” is unclear if applicant is referring to “a seal” that was previously introduced in the claim, since it is not clear if “a seal from another end” is the same as “the seal between the insertion tube and the body” based on the further limited locations of the seal. 
Regarding claim 9, the limitation “a storage tank valve” based on the claim language is coupled to the body, but the limitation “an existing valve” based on the claim language is threaded on to the body, hence both valves are coupled to the body and it is unclear if “a storage tank valve” and “an existing valve” are the same valve or separate valves. 
Regarding claim 10, the limitation “a valve” has been introduced twice in the claim and it is unclear if applicant is referring to the same valve or another. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (U.S. Patent No. 9,115,841) in view of Babcock et al. (U.S. Patent No. 6,581,620).
Regarding claim 1, Bourne discloses a valve replacement device (Figs. 1-9) for replacing a valve (22) coupled to a liquid or gas storage tank (Column 9 lines 1-8), comprising: a body (30) configured to couple to a storage tank valve (22), wherein the body (30) is threaded (Column 9 lines 31-35) on to an existing valve (22) from one end (Fig. 6) and enclosed with a seal (64) from another end (Fig. 8), the body (30) comprising a surface (Fig. 3); the body (30) having a first fluid channel (70) therethrough; the body (30) having a second fluid channel (74) therethrough; a first means (72) for controlling passage of fluid through the first fluid channel (70) and for (capable of such intended use) facilitating evacuation of fluid from the body (30) by opening the first means (72); a second means (76) for controlling passage of fluid 
Babcock et al. teach a valve replacement device (Figs. 1-4) with an insertion tube (2) having an inflatable membrane (4) that is configured to be inflated and uninflated by a fluid (Column 4 line 64-Column 5 line 9) passing through the insertion tube (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the membrane of Bourne with an inflatable membrane as taught by Babcock et al. since they are considered art-recognized equivalents that perform the same function of being actuated to seal an opening.

Regarding claim 2, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first fluid channel (70) is perpendicular to the surface (Fig. 4).
Regarding claim 3, Bourne discloses the valve replacement device (Figs. 1-9) wherein the second fluid channel (74) is perpendicular to the surface (Fig. 4).
Regarding claim 4, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first means (72) for controlling passage of fluid is a petcock valve (Fig. 4).
Regarding claim 5, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first fluid channel (70) is integral with the device (Fig. 4).
Regarding claim 6, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first fluid channel (70) terminates (Fig. 4).
Regarding claim 7, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first means (72) for controlling passage of fluid is not itself capable of storing or collecting fluid (Fig. 4).
Regarding claim 9, Bourne discloses a valve replacement device (Figs. 1-9) for replacing a valve (22) coupled to a liquid or gas storage tank (Column 9 lines 1-8), comprising: a body (30) configured to couple to a storage tank valve (22), wherein the body (30) is threaded (Column 9 lines 31-35) on to an existing valve (22) from one end (Fig. 6) and enclosed with a seal (64) from another end (Fig. 8), the body (30) comprising a surface (Fig. 3); the body (30) having a first fluid channel (70) therethrough; a first means (72) for controlling passage of fluid through the first fluid channel (70) and for (capable of such intended use) facilitating evacuation of fluid from the body (30) by opening the first means (72); the first means (72) for controlling passage of fluid is not itself capable of storing or collecting fluid (Fig. 4); an insertion tube (32) movable through the body (30), the insertion tube (32) having a first end (82) and a second end (84), the first end (82) terminating at a valve stem (92), wherein the insertion tube (32) is a hollow tube (Fig. 3) coupled with the valve stem (92); the seal (64) between the insertion tube (32) and the body (30), the seal (64) having a cavity (Fig. 8) enabling the insertion tube (32) to articulate (Column 9 lines 42-57) through the body (30) while at least partially retaining a fluid within a portion of the body (30), and the seal (64) having a diameter (Fig. 8) equal to diameter of the body (30); and a membrane (36) coupled to the second end (84) of the insertion tube (32), the membrane (36) configured to be expanded and un-expanded, the membrane (36) expanded to retain a fluid within the tank (Column 13 lines 20-47) while an existing valve (22) is removed from the tank and replaced and the membrane (36) un-expanded and removed after replacement (Column 13 line 48-Column 14 line 14) of the existing valve (22) but lacks disclosure wherein the insertion tube enables air to be pumped through the insertion tube into an 
Babcock et al. teach a valve replacement device (Figs. 1-4) with an insertion tube (2) having an inflatable membrane (4) that is configured to be inflated and uninflated by a fluid (Column 4 line 64-Column 5 line 9) passing through the insertion tube (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the membrane of Bourne with an inflatable membrane as taught by Babcock et al. since they are considered art-recognized equivalents that perform the same function of being actuated to seal an opening.

Claim 8 as far as it is definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (U.S. Patent No. 9,115,841) in view of Babcock et al. (U.S. Patent No. 6,581,620) as applied to claim 1, and further in view of Rakieski (U.S. Patent No. 5,592,965).
Regarding claim 8, Bourne modified with the teachings of Babcock et al. disclose the essential features of the claimed invention but lacks disclosure wherein the fluid is a gas.
Rakieski teaches a valve replacement device (Figs. 1-8) for replacing a valve (11) of a gas tank (Column 9 lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid of the device of Bourne with a gas as taught by Rakieski since they are considered art recognized equivalents that perform the same function of sealing a liquid or gas fluid to replace a valve. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753